Exhibit A
                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

JULIETTE BRYANT,

                                 Plaintiff,
                 v.                                         Case No. 1:19-cv-10479-ALC-DCF
DARREN K. INDYKE and RICHARD D. KAHN
in their capacities as the executors of the ESTATE
OF JEFFREY EDWARD EPSTEIN,
                                 Defendants.


 DEFENDANTS’ OBJECTIONS AND SUPPLEMENTAL RESPONSES TO PLAINTIFF
  JULIETTE BRYANT’S FIRST SET OF INTERROGATORIES TO DEFENDANTS

           Defendants Darren K. Indyke and Richard D. Kahn, as co-executors of the estate of Jeffrey

E. Epstein (the “Co-Executors”), by their attorneys, pursuant to Federal Rules of Civil Procedure

26 and 33, provide the following supplemental responses to Plaintiff Juliette Bryant’s (“Plaintiff”)

First Set of Interrogatories to Defendants (the “Interrogatories”).

                                   RESERVATION OF RIGHTS

           These supplemental responses are made solely for the purpose of and in relation to

discovery in the above-captioned action. The Co-Executors submit these supplemental responses

subject to, and without intending to waive, and expressly preserving: (i) any objections as to

relevancy, materiality, competency, privilege and admissibility of any documents and information

produced in discovery, including without limitation herein; and (ii) the right to object to any other

discovery requests. The Co-Executors have been placed in charge of a large and complex estate

and are working to determine the existence of responsive information concerning the affairs of

Jeffrey E. Epstein (“Decedent”) and those efforts are continuing. Much of the requested

information is outside of their knowledge, possession or control. To the extent non privileged




42245537
responsive information would be available to them at all, access to such information has been

severely hampered by the current pandemic. Accordingly, Co-Executors reserve their right to

amend or further supplement these responses if and when appropriate. Further, these supplemental

responses are neither an admission nor acceptance of any alleged facts, including without

limitation those stated in the Interrogatories.


              SPECIFIC OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

           The Co-Executors incorporate their initial objections to the definitions and instructions as

if stated fully herein.

              SPECIFIC OBJECTIONS AND SUPPLEMENTAL RESPONSES TO
                               INTERROGATORIES

INTERROGATORY NO. 1

        List the names and addresses of all persons who are believed or known by You, Your
agents, or Your attorneys to have any knowledge concerning any of the issues in this lawsuit, and
specify the subject matter about which the witness has knowledge.

SUPPLEMENTAL RESPONSE:

           The Co-Executors object to Interrogatory No. 1 on the grounds and to the extent that it

calls for the production of information protected by the attorney-client privilege, the attorney work

product doctrine, and any other applicable privilege or protection from disclosure. The Co-

Executors also object to Interrogatory No. 1 on the grounds that it seeks information that is neither

relevant to Plaintiff’s claims nor proportional to the needs of this case; it is also overly broad and

unduly burdensome.

           Subject to and without waiving the foregoing objections, the Co-Executors identify the

following individuals who have knowledge concerning the battery and intentional infliction of

emotional distress allegedly committed by Decedent against Plaintiff:             Plaintiff and Sven


                                                    2

42245537
Stromnes.

           In addition, in her Complaint, Plaintiff identifies the following individuals with whom she

alleges she interacted with or communicated with: Naja Hill, “the former high U.S. Government

official, the famous actor, and the well-known comedian” described in paragraph 39 of Plaintiff’s

Complaint, Lesley Groff, Plaintiff’s mother, Sarah Kellen, the “other young girl” described in

paragraph 44 of Plaintiff’s Complaint, and Ghislaine Maxwell.               Co-Executors do not know

whether these individuals ever spoke with or interacted with Plaintiff, or have knowledge

concerning Plaintiff’s claims.

           In addition, the Co-Executors identify the following individuals, believed to have worked

at Decedent’s homes in New York, Paris, New Mexico, Palm Beach, Florida and United States

Virgin Islands, which where Plaintiff alleges she encountered Decedent, during the period from

2002 to 2004, which based upon the allegations of the Complaint, appears to cover the entire time

period during which Plaintiff’s claims accrued (the “Relevant Time Period”): Luciano Fontanilla,

Rosalyn Fontanilla, Richard Barnett, Valdson Cotrin, Brice Gordon, Karen Gordon, Deidre

Stratton, Floyd Stratton, Miles Alexander, Catherine Alexander, Ghislaine Maxwell, Alvin White,

Juan Alessi, Maria Alessi, Adam Perry Lang, Michael Friedman, Rosalie Friedman, Louella

Rabuyo and Alfredo Rodriguez. Co-Executors do not know whether these individuals ever spoke

with or interacted with Plaintiff, or have knowledge concerning Plaintiff’s allegations.

           To the extent additional individuals are identified in response to other interrogatories, those

individuals may, but not necessarily, have such knowledge. The Co-Executors’ search for relevant

information remains ongoing; they will supplement this response if and when any additional

responsive information is ascertained.




                                                     3

42245537
INTERROGATORY NO. 2

           Identify all email accounts used by Epstein or any of his employees or agents on his behalf.

SUPPLEMENTAL RESPONSE:

           The Co-Executors object to Interrogatory No. 2 on the grounds that it seeks information

that is neither relevant to Plaintiff’s claims nor proportional to the needs of this case; it is also

overly broad and unduly burdensome. The Co-Executors further object to this Interrogatory on

the grounds and to the extent that it is unconstrained by time. Accordingly, Co-Executors’

response is limited to the Relevant Time Period.

           Subject to and without waiving the foregoing objections, the Co-Executors state that it is

their understanding that the email addresses listed below were created for or on behalf of Decedent,

but only jeevacation@gmail.com and jeeproject@yahoo.com were actively used by Decedent

himself. Moreover, Co-Executors currently do not believe that jeevacation@gmail.com existed or

was in use during the Relevant Time Period and do not know whether jeeproject@yahoo.com was

in use during the Relevant Time Period:

              •   columbiadental1@yahoo.com
              •   jeevacation@me.com
              •   jeevacation1@me.com
              •   jeeproject@yahoo.com
              •   jeevacation@gmail.com
              •   jeffrey@jeffreyepstein.org
              •   jeffreyepsteinorg@gmail.com
              •   jeffreyepsteinorg@yahoo.com
              •   jeffreyepstein@live.com
              •   jeeitunes@gmail.com
              •   littlestjeff@yahoo.com

           The Co-Executors’ search for relevant information remains ongoing; they will supplement

this response if and when any additional responsive information is ascertained.



                                                    4

42245537
INTERROGATORY NO. 3

        Identify all telephone numbers used by Epstein or any of his employees or agents acting
on his behalf, including beepers, Blackberry or PDA devices, cellular phones and land lines in any
of his residences, by stating the users name, complete telephone number(s), type of device and
name of the service provider.

SUPPLEMENTAL RESPONSE:

           The Co-Executors object to Interrogatory No. 3 on the grounds that it seeks information

that is neither relevant to Plaintiff’s claims nor proportional to the needs of this case; it is also

overly broad and unduly burdensome. The Co-Executors further object to this Interrogatory on

the grounds and to the extent that it is unconstrained by time. Accordingly, Co-Executors’

response is limited to the Relevant Time Period.

           Subject to and without waiving the foregoing objections, the Co-Executors state that it is

their understanding that the following phone numbers were used by Decedent or registered to

properties where Decedent stayed at different times, but are unaware of the specific time period

that the numbers were in use:




                                                   5

42245537
           The Co-Executors’ search for relevant information remains ongoing; they will supplement

this response if and when any additional responsive information is ascertained.

INTERROGATORY NO. 4

      Identify all employees, including each employee’s position and dates and locations of
employment, who performed work or services in or on any property owned, leased, occupied, or
                                             6

42245537
used by Epstein, including but not limited Epstein’s homes in Palm Beach, Florida, New York
City, the U.S. Virgin Islands, New Mexico, London and Paris, and provide the name and contact
information of the individual who hired, trained and supervised each employee.

SUPPLEMENTAL RESPONSE:

           The Co-Executors object to Interrogatory No. 4 on the grounds that it seeks information

that is neither relevant to Plaintiff’s claims nor proportional to the needs of this case; it is also

overly broad and unduly burdensome. The Co-Executors further object to this Interrogatory on

the grounds and to the extent that it is unconstrained by time. Accordingly, Co-Executors’

response is limited to those individuals who are believed to have worked during the Relevant Time

Period at Decedent’s homes in New York, the United States Virgin Islands, Paris, Palm Beach,

Florida and New Mexico, where Plaintiff alleges she encountered Decedent. Co-Executors do not

know whether these individuals ever spoke with or interacted with Plaintiff during the Relevant

Time Period.

           Subject to and without waiving the foregoing objections, the Co-Executors identify the

following individuals:

    •      Luciano Fontanilla
    •      Rosalyn Fontanilla
    •      Richard Barnett
    •      Valdson Cotrin
    •      Brice Gordon
    •      Karen Gordon
    •      Deidre Stratton
    •      Floyd Stratton
    •      Miles Alexander
    •      Catherine Alexander
    •      Ghislaine Maxwell
    •      Alvin White
    •      Juan Alessi,
    •      Maria Alessi,
    •      Adam Perry Lang
    •      Michael Friedman
    •      Rosalie Friedman
                                                  7

42245537
    •      Louella Rabuyo
    •      Alfredo Rodriguez


           The Co-Executors’ search for relevant information remains ongoing; they will supplement

this response if and when any additional responsive information is ascertained.

INTERROGATORY NO. 5

        Identify all employees, including each employee’s position and dates and locations of
employment, who performed work as an assistant, scheduler, secretary, masseuse or traveling
masseuse for Epstein and provide the name and contact information of the individual who hired,
trained and supervised each employee.

SUPPLEMENTAL RESPONSE:

           The Co-Executors object to Interrogatory No. 5 on the grounds that it seeks information

that is neither relevant to Plaintiff’s claims nor proportional to the needs of this case; it is also

overly broad and unduly burdensome. The Co-Executors also object to this Interrogatory on the

grounds that the terms “scheduler” and “traveling masseuse” are vague and ambiguous. The Co-

Executors further object to this Interrogatory on the grounds and to the extent that it is

unconstrained by time. Accordingly, Co-Executors’ response is limited to the Relevant Time

Period.

           Subject to and without waiving the foregoing objections, Co-Executors identify Lesley

Groff and Sarah Kellen, who were Decedent’s assistants during the Relevant Time Period. Co-

Executors do not know whether Ms. Groff or Ms. Kellen ever spoke with or interacted with

Plaintiff. Co-Executors also refer Plaintiff to the documents produced by Plaintiff at Bates Nos.

JBRYANT 3736-3832, which purports to list contact information for masseuses. Co-Executors

do not know whether any individuals identified therein are masseuses or if those individuals

provided massages to Decedent during the Relevant Time Period. The Co-Executors’ search for


                                                  8

42245537
relevant information remains ongoing; they will supplement this response if and when any

additional responsive information is ascertained.

INTERROGATORY NO. 6

        Identify all companies and/or persons who provided transportation services to Epstein,
whether as an employee or independent contractor, including without limitation drivers,
chauffeurs, boat captains, pilots, and aircraft crew, and provide the contact information for each
listed person or company.

SUPPLEMENTAL RESPONSE:

           The Co-Executors object to Interrogatory No. 6 on the grounds that it seeks information

that is neither relevant to Plaintiff’s claims; it is also overly broad and unduly burdensome. The

Co-Executors also object to this Interrogatory on the grounds that the phrase “transportation

services” is vague and ambiguous. The Co-Executors further object to this Interrogatory on the

grounds and to the extent that is unconstrained by time. Accordingly, Co-Executors’ response is

limited to the Relevant Time Period.

           Subject to and without waiving the foregoing objections, the Co-Executors state the

following individuals provided transportation services to Decedent during the Relevant Time

Period:

               •   David Rodgers
               •   Larry Visoski
               •   Larry Morrison
               •   Alvin White

           Subject to and without waiving the foregoing objections, Co-Executors identify Shoppers

Travel, Inc., which is a travel agency that provided travel-related services to Decedent during the

Relevant Time Period. The Co-Executors’ search for relevant information remains ongoing; they

will supplement this response if and when any additional responsive information is ascertained.



                                                  9

42245537
INTERROGATORY NO. 7

      Identify all females by name and age for whom Epstein or his employees or agents provided
accommodations at 301 East 66th Street, New York, New York for any period of time.

SUPPLEMENTAL RESPONSE:

           The Co-Executors object to Interrogatory No. 7 on the grounds that it seeks information

that is neither relevant to Plaintiff’s claims nor proportional to the needs of this case; it is also

overly broad and unduly burdensome. The Co-Executors also object to this Interrogatory on the

grounds that the phrase “provided accommodations” is vague and ambiguous. The Co-Executors

further object to this Interrogatory on the grounds and to the extent that it is unconstrained by time.

Accordingly, Co-Executors’ response is limited to the Relevant Time Period.

           Subject to and without waiving the foregoing objections, the Co-Executors state the

following individuals stayed at 301 East 66th Street, New York, New York for some period of time,

but it is unknown whether any of them stayed at 301 East 66th Street, New York, New York during

the Relevant Time Period:

              •   Roslyn Fontanilla
              •   Susan Hamblin
              •   Sarah Kellen

           Co-Executors do not know whether the individuals listed have ever spoke with or interacted

with Plaintiff during the Relevant Time Period. The Co-Executors’ search for relevant information

remains ongoing; they will supplement this response if and when any additional responsive

information is ascertained.

INTERROGATORY NO. 8

        Identify by name and age all persons who gave a massage or were asked to give a massage
to Epstein, Maxwell or a guest, or to whom Epstein or Maxwell gave a massage, at any of Epstein’s
residences and provide the location of each massage.


                                                   10

42245537
SUPPLEMENTAL RESPONSE:

           The Co-Executors object to Interrogatory No. 8 on the grounds and to the extent that it

calls for the production of information protected by the attorney-client privilege, the attorney work

product doctrine, and any other applicable privilege or protection from disclosure. The Co-

Executors further object on the grounds that it seeks information that is neither relevant to

Plaintiff’s claims nor proportional to the needs of this case; it is also overly broad and unduly

burdensome. The Co-Executors further object to this Interrogatory on the grounds and to the extent

that it is unconstrained by time. Accordingly, Co-Executors’ response is limited to the Relevant

Time Period.

           Subject to and without waiving the foregoing objections, Co-Executors refer Plaintiff to

the documents produced by Plaintiff at Bates Nos. JBRYANT 3736-3832, which purports to list

contact information for masseuses. Co-Executors do not know whether any individuals identified

therein are masseuses or if those individuals provided massages to Decedent during the Relevant

Time Period. The Co-Executors’ search for relevant information remains ongoing; they will

supplement this response if and when any additional responsive information is ascertained.

INTERROGATORY NO. 12

       Identify any telecommunications, information technology, or audio-visual technology
company that Epstein hired for work in any of his residences or offices and provide the name and
contact information for each individual or company listed, in addition to the residence or office
serviced.

SUPPLEMENTAL RESPONSE:

           The Co-Executors object to Interrogatory No. 12 on the grounds that it seeks information

that is neither relevant to Plaintiff’s claims nor proportional to the needs of this case; it is also

overly broad and unduly burdensome. The Co-Executors also object to this Interrogatory on the

grounds that the phrase “hired for work” is vague and ambiguous. The Co-Executors further object
                                                  11

42245537
to this Interrogatory on the grounds and to the extent that it is unconstrained by time. Accordingly,

Co-Executors’ response is limited to the Relevant Time Period.

           Subject to and without waiving the foregoing objections, the Co-Executors believe that

Jermaine Ruan performed information technology work at Decedent’s home in the United States

Virgin Islands during the Relevant Time Period. Subject to and without waiving the foregoing

objections, the Co-Executors also believe that Mark Lundberg may have performed information

technology work in some or all of Decedent’s homes during the Relevant Time Period.

           The Co-Executors’ search for relevant information remains ongoing; they will supplement

this response if and when any additional responsive information is ascertained.



Dated: New York, New York
       May 13, 2020                                   TROUTMAN SANDERS LLP

                                                       By: /s/Bennet Moskowitz
                                                           Bennet Moskowitz
                                                           875 Third Avenue
                                                            New York, New York 10022
                                                            Tel: (212) 704-6087
                                                            bennet.moskowitz@troutman.com

                                                            Attorney for Darren K. Indyke and
                                                            Richard D. Kahn, as co-executors of the
                                                            estate of Jeffrey E. Epstein




                                                 12

42245537
May 12, 2020




May 12, 2020
